           Case 2:19-cv-01354-GMN-EJY Document 23 Filed 04/01/20 Page 1 of 2




1    David Krieger, Esq.
     Nevada Bar No. 9086
2    Shawn Miller, Esq.
     Nevada Bar No. 7825
3
     KRIEGER LAW GROUP, LLC
4    2850 W. Horizon Ridge Parkway
     Suite 200
5    Henderson, Nevada 89052
     Phone: (702) 848-3855
6    Email: dkrieger@kriegerlawgroup.com
     Email: smiller@kriegerlawgroup.com
7
                           IN THE UNITED STATES DISCTRICT COURT
8                               FOR THE DISTRICT OF NEVADA
9                                                   )   Case No. 2:19-cv-01354-GMN-EJY
     JABARI IVORY,                                  )
10                                                  )
                           Plaintiff,               )
11                                                  )
     v.                                                 STIPULATION AND ORDER
                                                    )   DISMISSING ACTION WITH
12                                                  )
     SENTRY RECOVERY & COLLECTIONS,                     PREJUDICE
                                                    )
13   INC,                                           )
                           Defendant.               )
14

15                                               STIPULATION

16          Plaintiff JABARI IVORY and SENTRY RECOVERY & COLLECTIONS, INC. hereby

17
     stipulate and agree that the above-entitled action shall be dismissed with prejudice in accordance
     …
18
     …
19
     …
20
     …
21
     …
22
     …
23
     …
24
     …
25
     …
26
                                                Page 1 of 2
27

28
             Case 2:19-cv-01354-GMN-EJY Document 23 Filed 04/01/20 Page 2 of 2




1    with Fed. R. Civ. P. 41 (a)(2). Each party shall bear its own attorney's fees, prejudgment interest,

2    and costs of suit.

3            Dated: April 1, 2020

4

5
       By:     /s/ David Krieger, Esq.
6              David Krieger, Esq.                       By:    /s/ Brian Shapiro, Esq.
               KRIEGER LAW GROUP, LLC                           Jeffrey Hasson, Esq.
7              2850 W. Horizon Ridge Parkway                    Admitted Pro Hac Vice
               Suite 200                                        HASSON LAW, LLC
8              Henderson, Nevada 89052                          9385 SW Locust Street
               Attorney for Plaintiff                           Tigard, OR 97223
9
                                                                Brian Shapiro, Esq
10                                                              LAW OFFICE OF BRIAN D.
                                                                SHAPIRO
11
                                                                510 S. 8th Street
                                                                Las Vegas
12
                                                                Las Vegas, NV 89101
13                                                              Attorneys for Defendant

14

15

16                               IT IS SO ORDERED.

17                                           2 day of April, 2020.
                                 Dated this ____

18

19                               ____________________________
                                 Gloria M. Navarro, District Judge
                                 UNITED STATES DISTRICT COURT
20

21

22

23

24

25

26
                                                 Page 2 of 2
27

28
